        Case 2:19-cv-11962-LMA-JVM Document 51 Filed 07/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RANDY J. BOUDREAUX                                                 CIVIL ACTION

VERSUS                                                                No. 19-11962

LOUISIANA STATE BAR
ASSOCIATION, ET AL.                                                    SECTION I

                                       ORDER

         The Court has received a request 1 for oral argument. The Court declines to

schedule oral argument at this time. If, at a later date, the Court finds that oral

argument would be helpful, counsel will be notified.



         New Orleans, Louisiana, July 27, 2021.



                                        _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 49.
